ILLINOIS OFFICIAL REPORTS
                                         Appellate Court



                           Hoch v. Boehme, 2013 IL App (2d) 120664




Appellate Court            JOE HOCH, a/k/a Joseph E. Hoch, and LINDA HOCH, a/k/a Linda R.
Caption                    Hoch, Plaintiffs and Counterdefendants-Appellees, v. LILLIAN C.
                           BOEHME; ROY E. SCHMIDT, Individually and as Trustee under Trust
                           Agreement Dated July 24, 1998, a/k/a The Roy E. Schmidt Revocable
                           Trust; LINDA SCHMIDT, Individually and as Trustee under Trust
                           Agreement dated July 24, 1998, a/k/a The Linda J. Schmidt Revocable
                           Trust; and UNKNOWN OTHERS, Defendants and Counterplaintiffs-
                           Appellants.


District & No.             Second District
                           Docket No. 2-12-0664


Filed                      May 9, 2013


Held                       In a dispute seeking to quiet title to a parcel between the parties’
(Note: This syllabus       properties, the judgment for plaintiffs was reversed and the cause was
constitutes no part of     remanded with directions to enter judgment for defendants on their
the opinion of the court   counterclaim, since plaintiffs failed to establish a claim to the parcel
but has been prepared      pursuant to section 13-110 of the Limitations Act based on their payment
by the Reporter of         of the taxes on the “vacant and unoccupied land,” and they did not
Decisions for the          receive an interest in the parcel through the chain of title, while
convenience of the         defendants showed a superior right to title arising from the evidence that
reader.)
                           they had enclosed the parcel with a fence and supported their claim that
                           it was not “vacant and unoccupied.”


Decision Under             Appeal from the Circuit Court of McHenry County, No. 05-CH-960; the
Review                     Hon. Michael T. Caldwell, Judge, presiding.


Judgment                   Reversed and remanded with directions.
Counsel on                 Thomas W. Gooch III, of Gauthier & Gooch, of Wauconda, for
Appeal                     appellants.

                           James A. Campion and Lori E. Fulton, both of Campion, Curran, Lamb
                           & Cunabaugh, P.C., of Crystal Lake, for appellees.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Presiding Justice Burke and Justice McLaren concurred in the judgment
                           and opinion.




                                             OPINION

¶1          Plaintiffs, Joe and Linda Hoch, filed a complaint against defendants, Roy and Linda
        Schmidt et al., seeking to quiet title to a parcel of land in McHenry County. The Schmidts
        counterclaimed for a decree quieting title in their favor. Following a bench trial, the court
        quieted title in favor of the Hochs. The Schmidts appeal. For the reasons that follow, we
        reverse the judgment for the Hochs and remand for the trial court to enter judgment for the
        Schmidts on their counterclaim.

¶2                                             BACKGROUND
¶3           The appendix to this disposition is an enlargement of part of defendants’ exhibit No. 1
        at trial, which is a plat of survey of property immediately south of Collinwood Subdivision.
        We refer to it in its totality as the “Boehme property,” after Lillian Boehme, who once owned
        the entire tract pictured south of Collinwood Subdivision. To the east of the Boehme property
        is Wayside Drive, running north and south. There are several deeds in the record. In the
        earliest deeds that purport to convey the Boehme property, the land immediately north of the
        Boehme property is described as the “tract of land conveyed by C. Ben Jacoby and wife to
        Anna Dianis by Warranty Deed dated February 21, 1922, and recorded in Book 164 of
        Deeds, Page 307, McHenry County, Illinois.” The eastern boundary of the Jacoby property
        was 20 feet west of the eastern boundary of the Boehme property. In those older deeds, the
        Boehme property is reckoned from a point 20 feet east of the Jacoby property. The Jacoby
        property is now part of Collinwood Subdivision, which extends 20 feet east of the former
        Jacoby property. Consequently, the later deeds reckon the (now subdivided) Boehme
        property simply from the southeast corner of Collinwood Subdivision.
¶4           We have added numbers to the individual parcels. There are nine in all. The earliest
        deeds in the record identify a single division within the Boehme property. Specifically, these
        deeds convey the entire Boehme property but for “the East 20 feet and the North 20 feet” of


                                                 -2-
     the property. These east and north 20-foot strips were later divided into parcels 4 through 9.
     Parcel 4, the disputed parcel here, is shaded on defendants’ exhibit No. 1. Defendants’
     exhibit No. 1 represents the parcel as being 477.84 feet along, extending from the southeast
     corner of the former Jacoby property, but the deeds in the record describe the tract as being
     497.84 feet along–that is, as extending from the southeast corner of Collinwood Subdivision.
     The discrepancy is not material for our purposes.
¶5       There is no dispute in this action that parcels 2, 5, and 7 are owned by the Hochs, and that
     parcels 1, 3, 6, 8, and 9 are owned by the Schmidts.1 The Hochs and the Schmidts are in
     conflict over parcel 4 alone. It is undisputed that, since the 1980s, the Schmidts have
     maintained a fence around parcel 4.2 (Judged by photographs in the record, the fence appears
     to be composed of steel-link sections and wood posts.) Both couples trace their claims of
     ownership of parcel 4 ultimately to Lillian Boehme, who died in 1974. The Hochs claim they
     received parcels 2, 4, 5, and 7 through a trustee’s deed dated August 6, 2003, pursuant to a
     purchase agreement between the Hochs and Charles and Lee Ann Black, who had placed the
     property in trust in 1995. The Schmidts claim ownership of parcel 4 through quitclaim deeds
     and assignments of interest from the surviving heirs of Lillian Boehme.
¶6       In December 2005, the Hochs filed suit to quiet title to parcel 4. First, they cited the
     August 2003 trustee’s deed as conveying them the parcel. Second, they claimed ownership
     under section 13-110 of the Limitations Act (Act) (735 ILCS 5/13-110 (West 2010)), which
     provides that a person will be adjudged the owner of “vacant and unoccupied land” where
     the person has a good-faith claim to title and has paid the legally imposed taxes on the
     property for seven successive years.
¶7       The Schmidts filed a motion to dismiss under section 2-619(a)(9) of the Code of Civil
     Procedure (735 ILCS 5/2-619(a)(1) (West 2010)), arguing that the Hochs could not claim
     ownership under section 13-110 because parcel 4 was not “vacant and unoccupied,” as the
     Schmidts had maintained a fence around it since the late 1980s. In response, the Hochs
     argued that the Schmidts’ motion addressed only one ground for the Hochs’ assertion of
     ownership, namely, section 13-110, while the Hochs were alternatively claiming title by
     virtue of a deed. Regarding the Schmidts’ mention of the fence around parcel 4, the Hochs
     submitted that the Schmidts’
         “claim with respect to the property appears to be the fact that they have enclosed the
         subject property, together with their property, for 17 or 18 years. It is precisely this effort
         by the Defendants to acquire title by adverse possession for 20 years that has prompted
         the Plaintiffs to initiate this lawsuit at this time.”3


             1
                 There are deeds in the record for all individual parcels except parcel 1.
             2
               It is not clear whether the fence runs the entire perimeter of parcel 4, or whether the tract
     is open to the south where it adjoins parcel 3. It is sufficient for purposes of this action that the
     parcel is fenced-off from land not owned by the Schmidts.
             3
             The Hochs continue to represent on appeal that the Schmidts claimed below that they
     obtained ownership of parcel 4 through 20-year possession. See 735 ILCS 5/13-101 (West 2010).

                                                    -3-
¶8         In their reply in support of the motion to dismiss, the Schmidts expanded their argument
       to dispute as well the Hochs’ claim to title based on a deed. The trial court denied the motion
       to dismiss, but the record does not reflect a rationale for the decision.
¶9         The Schmidts subsequently filed an answer to the Hochs’ complaint, pleading as
       affirmative defenses the same grounds on which they had moved for dismissal. The Hochs
       then moved for summary judgment, claiming that it was undisputed that (1) they received
       a trustee’s deed dated August 6, 2003, that specifically included parcel 4; (2) they and their
       immediate predecessors in interest to parcel 2 paid the taxes on parcel 4 for a combined
       seven successive years, as required by section 13-110; and (3) the October 22, 1987, deed
       that the Schmidts received from their immediate predecessors in interest, Tadeusz
       Szydlowski and Maria Galbarski, specifically excluded parcel 4. In opposition to summary
       judgment, the Schmidts again asserted that parcel 4 was, because of the fence enclosing it,
       not “vacant and unoccupied” per section 13-110. The Schmidts also submitted an affidavit
       from Charles Black, who averred that, to the best of his knowledge, he never owned parcel
       4.
¶ 10       An October 20, 2006, order by the trial court indicates that the summary judgment
       motion was heard in court. No transcript of the hearing, however, appears in the record. On
       November 1, 2006, the trial court entered a written order granting summary judgment for the
       Hochs, quieting title to parcel 4 in their favor. The order characterizes the summary judgment
       as “partial” but does not state what issues were resolved. The court included in the order
       language from Illinois Supreme Court Rule 304(a) (Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010))
       necessary to authorize an appeal from “a final judgment as to one or more but fewer than all
       the parties or claims.”
¶ 11       The Schmidts moved the court to reconsider the summary judgment ruling, and also
       moved for leave to file a counterclaim. They represented that they had located Lillian
       Boehme’s living heirs, Gloria Ruth Fisher and James Griffin, and had obtained from them
       deeds to parcel 4 as well as assignments of their interests in the property. The Schmidts
       argued that, based on the documents, they should “remain in the case in a different capacity,
       as assignees,” and that it would be “premature” for the court to require them to appeal the
       summary judgment ruling. Therefore, the Schmidts asked the court to strike the Rule 304(a)
       language from its order. The court struck the language and granted the Schmidts leave to file
       a counterclaim.
¶ 12       In their counterclaim, the Schmidts alleged that, subsequent to the summary judgment
       ruling, they acquired title to parcel 4 from Fisher and Griffin. The Schmidts attached
       quitclaim deeds dated December 14, 2006, from Fisher and Griffin purporting to convey
       parcel 4. The Hochs moved to dismiss the counterclaim since the Schmidts had failed to
       plead as assignees of Fisher and Griffin. The court granted the motion to dismiss with leave
       to refile. The court also denied the Schmidts’ motion to reconsider the summary judgment
       ruling. The Schmidts subsequently filed an amended counterclaim styling themselves as the


       As we read the record, however, the Schmidts cited the existence of the fence only to defeat the
       Hochs’ claim to possession under the limitations provision in section 13-110.

                                                 -4-
       assignees of Lillian Boehme.
¶ 13       After notice by publication, and the failure of any additional parties to claim an interest
       in parcel 4, the trial court entered a default judgment against “the unknown others” named
       in the Hochs’ complaint.
¶ 14       The case proceeded to an evidentiary hearing. Numerous deeds were admitted into
       evidence. As noted, the Hochs and the Schmidts all trace their claims of title to Lillian
       Boehme. The succession of title can be divided into three main phases. First, there is the
       succession from Ben and Henrietta Jacoby, through Lillian Boehme, to Theodor and Mila
       Kotiw. By warranty deed dated August 31, 1938, the Jacobys conveyed to Joseph Sikes a
       tract of land, which, as initially described, was inclusive of all the tracts numbered in the
       appendix to this opinion. However, a proviso at the end of the legal description reads:
       “excepting and reserving therefrom the East 20 feet thereof to be used as a private road.” By
       these terms, parcels 6, 7, and 8 (which at that point were not distinguished from each other)
       were excluded. An identical exception appears in the February 7, 1939, warranty deed from
       Joseph and Lois Sikes to Max and Lillian Boehme. The September 25, 1954, warranty deed
       from Lillian Boehme (now a widow) to Theodor and Mila Kotiw contains an added
       exception: “excepting and reserving therefrom the East 20 and the North 20 feet thereof to
       be used as a private road” (emphasis added). The italicized language excepts parcels 4, 5, and
       9 (which at that point were not distinguished from each other). Therefore, all of parcels 4,
       5, 6, 7, 8, and 9 were excluded from the September 1954 conveyance from Lillian Boehme
       to the Kotiws.
¶ 15       The record contains no evidence of any other conveyances by Lilian Boehme or her heirs
       until the December 2006 quitclaim deeds from Griffin and Fisher to the Schmidts. William
       Doland, who prepared defendants’ exhibit No. 1, testified that he examined the deeds dating
       from when the property depicted in the exhibit was still a single parcel. He was asked, “Prior
       to the time [the Schmidts] obtained quitclaim deeds [from Griffin and Fisher], did you ever
       find a deed out for the Boehme property by William Boehme of the 20-foot area known as
       a private road commencing at the northwest corner and going to the northeast corner?”4
       Doland said no.
¶ 16       The second phase of conveyances consisted of three deeds from the 1960s. Like the
       earlier deeds, they purport to convey the entire Boehme property, with a reservation for the
       north and east 20-foot strips. The third deed, dated November 2, 1967, conveys the property
       to Peter and Sophie Kulis.
¶ 17       The third main phase of conveyances began when the Kulises subdivided the Boehme
       property and sold parcels 2 and 3 to separate parties. The first branch of the third phase began


               4
                 There is no “William” Boehme mentioned elsewhere in the record. Most likely, counsel
       either misspoke or “Lillian” was mistakenly transcribed as “William.” This aside, a more pertinent
       question would have been whether, prior to the December 2006 quitclaim deeds, there was any
       conveyance of the 20-foot strip by Lillian or Max Boehme or their heirs. At least in the record before
       us, there is no evidence of any earlier conveyance by the Boehmes or their heirs of any portion of
       the north or east 20-foot strip.

                                                    -5-
       when, by warranty deed dated July 22, 1974, the Kulises conveyed parcel 3 to Tadeusz and
       Maria Szydlowski. The deed reserved “the East 20 feet and the North 20 feet thereof to be
       used as a private road.” The October 22, 1987, warranty deed from Tadeusz Szydlowski and
       Maria Galbarski (formerly Szydlowski) to the Schmidts has an identical property description
       and reservation.
¶ 18       The second branch of the third main phase commenced with three deeds dated November
       1, 1976, from the Kulises to Peter and Rita Lazzari. The first is a warranty deed that
       describes parcel 2 but excepts
           “the North 20.00 feet of the West 252.07 feet of the East 749.91 feet, and the East 20.00
           feet of the South 243.00 feet of the North 428.00 feet (as measured along the North and
           East lines thereof), of that part of said Southwest 1/4 lying South of the South line of the
           tract of land conveyed by C. Ben Jacoby and wife aforesaid, all in McHenry County,
           Illinois.”
       That is, the deed excepts parcels 5 and 7. These parcels were, however, conveyed separately
       to the Lazzaris by two quitclaim deeds of the same date.
¶ 19       Subsequently, by three deeds dated July 3, 1985, with property descriptions identical to
       the three November 1976 deeds, the Lazzaris conveyed parcels 2, 5, and 7 to Howard and
       Aisha Hinman. In June 1988, the Hinmans conveyed all three parcels to Charles and Lee Ann
       Black. On this occasion, only two deeds were used: a warranty deed for parcel 2 and a
       quitclaim deed for both parcels 5 and 7. Parcels 2, 5, and 7 were identified as parcels A, B,
       and C, respectively. The descriptions of the individual parcels were the same as those in the
       July 1985 deeds.
¶ 20       In March 1995, the Blacks deeded all three parcels to a trust. They used a single deed that
       identified the parcels, again, as A, B, and C, using the same descriptions appearing in the
       June 1988 deeds.
¶ 21       The August 6, 2003, trustee’s deed to the Hochs likewise combined parcels 2, 5, and 7,
       labeled once again as A, B, and C. Joe Hoch testified that, when he reviewed the August
       2003 deed at closing, he realized that none of the legal descriptions included parcel 4. He
       asked the Blacks to sign a quitclaim deed for the parcel, and they agreed. Later, however,
       McHenry County personnel informed Joe that the deed had to come from the trust. The trust
       then issued a deed, which apparently was backdated to August 6, 2003. The deed, we note,
       describes three parcels: A, B, and C. Parcel A includes both parcel 2 and parcel 7. Parcel B
       is parcel 5. Parcel C is parcel 4. The description of parcel 4 in this second trustee’s deed of
       August 2003 is identical to the description of parcel 4 in the December 2006 quitclaim deeds
       from Griffin and Fisher to the Schmidts, which we quote below.
¶ 22       Joe Hoch acknowledged that, when he purchased the parcels from the trust, parcel 4 was
       already enclosed with a fence. Aware of the law on adverse possession, Joe hired an attorney
       to file a quiet-title action. Hoch identified a photograph of his property showing a pile of
       asphalt shavings on his property near the fence around parcel 4. Hoch testified that he
       planned to use the shavings to build a road on parcel 4 to access the north end of his property.
¶ 23       During their cross-examination of Hoch, the Schmidts moved to introduce the affidavit
       of Charles Black that they had submitted during the summary judgment proceedings. The

                                                 -6-
       trial court declined to admit the affidavit, noting that it would not revisit the issues decided
       on summary judgment.
¶ 24        Linda Schmidt testified that she and her husband purchased parcel 3 in 1987 and parcel
       1 in 1996. When they purchased parcel 3, the Schmidts believed that they were also
       purchasing parcel 4. In 1988, the Schmidts erected a fence around parcel 3. Some years later,
       they fenced in parcel 4. Schmidt testified that she and her husband currently raise cattle on
       parcel 4.
¶ 25        When shown the October 1987 warranty deed from Tadeus Szydlowski and Maria
       Galbarski, Linda acknowledged that the deed excluded both the northern 20 feet and the
       eastern 20 feet of parcel 3. Linda testified that she later obtained quitclaim deeds for those
       tracts from Griffin and Fisher. Each of the two December 2006 quitclaim deeds from Griffin
       and Fisher describes three parcels: A, B, and C:
            “Parcel ‘A’:
            Part of the Northeast Quarter of the Southwest Quarter of Section 29, Township 44
            North, Range 9, East of the Third Principal Meridian described as follows: Commencing
            at a point located at the intersection of the Easterly line of the said Northeast Quarter of
            the Southwest Quarter and the Southerly line of Collinwood Subdivision according to the
            play [sic] thereof as Document #517657 in McHenry County, Illinois; thence Westerly
            along the Southerly line of said Collinwood Subdivision for a distance of 497.84 feet;
            then Southerly along a line parallel with the Easterly line of said Northeast Quarter of the
            Southwest Quarter for a distance of 20.00 feet; thence Easterly along a line parallel with
            the Southerly line of said Collinwood Subdivision for a distance of 497.84 feet; thence
            Northerly 20.00 feet along the Easterly line of said Northeast Quarter of the Southwest
            Quarter to the point of Beginning. All containing .2285 acres more or less in McHenry
            County, Illinois.
            Parcel ‘B’:
            The North 20.00 Feet of the West 252.07 feet of the East 749.91 Feet (as measured along
            the North and East lines thereof), of that part of the Southwest fractional 1/4 of Section
            29, Township 44 North, Range 9, East of the Third Principal Meridian lying South of the
            South line of a tract of land conveyed by C. Ben Jacoby and wife to Anna Dianis by
            Warranty Deed dated February 21, 1922, and recorded in Book 164 of Deeds, Page 307,
            in McHenry County, Illinois.
            Parcel ‘C’:
            The North 20.00 Feet, except the East 749.91 Feet measured along the North and East
            lines of that part of the Southwest fractional quarter of Section 29, lying South of the
            South line of a tract of land conveyed by C. Ben Jacoby and wife to Anna Dianis by
            Warranty Deed dated February 21, 1922[,] and recorded in Book 164 of Deeds, Page
            307, in McHenry County, Illinois and East of the East line of a private road (Commonly
            known as Little Road) as shown on the Plat of Jacoby’s Second Fox River addition,
            according to the Plat thereof recorded August 31, 1923, as Document 60326, in Book 4
            of Plats, Page 103, all in McHenry County, Illinois.”
       Parcels A, B, and C appear to be, respectively, parcels 4, 5, and 9–that is, the entire north 20-

                                                 -7-
       foot strip of the Boehme property.
¶ 26        The September 17, 2010, deposition of Griffin was admitted at trial.5 Griffin testified that
       he is the grandson of Lillian Boehme and that Fisher is his sister. Griffin recalled that Lillian
       owned property in Illinois. Griffin had been under the impression that Lillian sold all of her
       Illinois property within her lifetime. It was a “complete surprise” to Griffin to learn of the
       existence of the 20-foot strip of land. Griffin had “no idea” why his grandmother would have
       retained that strip of land. Griffin confirmed that he and his sister executed quitclaim deeds
       conveying the 20-foot strip to the Schmidts.
¶ 27        In addition to the foregoing evidence of conveyances, there was documentation,
       introduced by the Hochs, that they or their predecessors in interest as to parcel 2 have paid
       the property taxes on parcel 4 since 1994. Though section 13-110 of the Act was not
       specifically cited at trial, the Hochs asserted as follows in closing argument:
                “The evidence is that the taxes have been paid on [parcel 4] at least from 2000–from
            1994 on *** by the Blacks and/or the Hochs. So we have more than seven years of
            payment of taxes, and we have color of title.
                                                 ***
                *** For a long time [the Hochs] have paid taxes on that ***. And [the Hochs]
            have–have possessed it for–and their predecessors for over seven years, clearly, they own
            that.”
¶ 28        After taking the matter under advisement, the trial court issued a memorandum opinion
       concluding that the Hochs had a superior claim of title to parcel 4 than did the Schmidts. The
       court found:
            “The deeds in evidence show a chain of titile [sic] from Lillian Boehme through several
            grantees and ultimately to Charles Black and Lee Ann Black. The Blacks conveyed the
            entire parcel into a trust. It was the Fifth [T]hird Bank as trustee of the property that
            conveyed the parcel to the plaintiffs.”
¶ 29        The trial court then quoted the property descriptions for parcels A, B, and C from the first
       trustee’s deed dated August 6, 2003. The court determined that parcel 4 “clearly” was
       excluded from the legal description of parcel A, but that parcel 4 and parcel B were “one and
       the same property and that the subject property was included in the assemblage of real estate
       conveyed to the Hochs.” The court found that “[n]o subsequent deed attempted to divest the
       Hochs of their ownership of [parcel 4].” The court further determined that, though the
       Schmidts obtained from the heirs of Lillian Boehme quitclaim deeds for parcel 4, the heirs
       had no interest in that parcel to convey. The court then made the following findings:
                “1.) Joseph Hoch and Linda Hoch clearly are the owners of the subject property;
                2.) Roy Schmidt and Linda Schmidt did not acquire any interest in the subject
            property by virtue of the several quit claim deeds that they acquired from the heirs of
            Lillian Boehme[;] [and]


               5
               A second, October 2009, deposition of Griffin is included in the appendix to the Schmidts’
       opening brief on appeal. As far as we can tell, the October 2009 deposition was not admitted at trial.

                                                    -8-
                3.) The claim of ownership to the subject property by Roy Schmidt and Linda
           Schmidt is a cloud on the title of the Plaintiffs[,] Joseph Hoch and Linda Hoch[,] that
           should be removed.”
       The court directed counsel for the Hochs to prepare “an appropriate order or decree in
       accordance with the findings in this memorandum decision.”
¶ 30       The Schmidts filed a motion to reconsider. The Hochs opposed the motion and moved
       to clarify the memorandum opinion to reflect that the court “already found that the Hochs had
       color of title and payment of real estate taxes for in excess of seven years.”
¶ 31       Subsequently, the trial court issued its written judgment. The judgment stated in relevant
       part:
                “THE COURT FINDS that the Plaintiffs, JOE HOCH and LINDA HOCH[,] have
           superior title to the disputed property claimed by the Schmidt Defendants[ ] as assignees
           of the Lillian Boehme heirs, James Griffin and Gloria Fisher;
                THE COURT FINDS that the Plaintiffs, JOE HOCH and LINDA HOCH, have color
           of title pursuant to a series of deeds in their favor recorded in 2003 and 2004, and have
           paid taxes (or their predecessors have) on the disputed property for a period in excess of
           seven years;
                THE COURT FINDS that the quit-claim deeds obtained by the Schmidt Defendants
           from the heirs of Lillian Boehme transferred no interest in the subject property and are
           inferior to the title held by the Hochs ***.”
       The court then commented that it had previously entered summary judgment “against the
       Schmidts on their claims and defenses of ownership, independent of the after-acquired
       deeds.” The court concluded that the Schmidts’ claim of ownership to parcel 4 was a cloud
       on the Hochs’ title and should be removed.
¶ 32       The Schmidts filed this timely appeal.

¶ 33                                          ANALYSIS
¶ 34        One of the Schmidts’ two main contentions on appeal is that the Hochs have not proven
       ownership of parcel 4 under section 13-110 of the Act. The Schmidts address the issue as if
       it had been decided at trial, not on summary judgment. The section 13-110 issue was in fact
       raised in the summary judgment proceeding, but the court’s written judgment granting partial
       summary judgment to the Hochs does not reflect any resolution of that issue. When we
       inquired at oral argument as to what exactly was decided on summary judgment, the parties
       agreed that the section 13-110 issue was not decided at that stage. The parties characterized
       the summary judgment as based strictly on the deeds submitted during that proceeding, and
       they further agreed that the section 13-110 issue was in fact decided at trial.
¶ 35        Yet, while at trial the court accepted evidence and argument from the Hochs on matters
       relevant to a section 13-110 inquiry–namely, payment of taxes, color of title, and




                                                -9-
       possession6–the court’s memorandum opinion after trial was concerned solely with the
       meaning of the deeds introduced at trial. Subsequently, the Hochs moved to clarify the
       court’s decision to reflect that the court had “already found that the Hochs had color of title
       and payment of real estate taxes for in excess of seven years” (emphasis added).7 The court
       then issued a written judgment finding, inter alia, that the Hochs “have color of title pursuant
       to a series of deeds in their favor recorded in 2003 and 2004, and have paid taxes (or their
       predecessors have) on the disputed property for a period in excess of seven years.” We will
       not speculate whether the court was reiterating a determination made at an earlier stage of
       the proceedings, as the parties do not dispute that the section 13-110 issue was not resolved
       until trial, and the record is consistent overall with that position. Therefore, we turn to review
       the court’s section 13-110 determination made at trial.
¶ 36       Section 13-110 is one of several provisions in the Act that vest ownership of land in a
       person though his proof of legal title is deficient. Perhaps the most familiar of the limitation
       provisions is section 13-101 of the Act (735 ILCS 5/13-101 (West 2010)), which
       incorporates the common-law doctrine of adverse possession. See Joiner v. Janssen, 85 Ill.
       2d 74, 81 (1981) (“What is essential in order to establish title under the 20-year adverse-
       possession doctrine incorporated in [section 13-101] is that there must be 20 years’
       concurrent existence of the five elements: (1) continuous, (2) hostile or adverse, (3) actual,
       (4) open, notorious, and exclusive possession of the premises, (5) under claim of title
       inconsistent with that of the true owner.”). Section 13-110 states:
           “Vacant land–Payment of taxes with color of title. Whenever a person having color of
           title, made in good faith, to vacant and unoccupied land, pays all taxes legally assessed
           thereon for 7 successive years, he or she shall be deemed and adjudged to be the legal
           owner of such vacant and unoccupied land, to the extent and according to the purport of
           his or her paper title. All persons holding under such taxpayer, by purchase, legacy or
           descent, before such 7 years expired, and who continue to pay the taxes, as above set out,
           so as to complete the payment of taxes for the such term, are entitled to the benefit of this
           Section. However, if any person, having a better paper title to such vacant and
           unoccupied land, during the term of 7 years, pays the taxes assessed on such land for any
           one or more years of the term of 7 years, then such taxpayer, his or her heirs, legatees or
           assigns, shall not be entitled to the benefit of this Section.” 735 ILCS 5/13-110 (West
           2010).
¶ 37       The Hochs claim that the case law is unclear on what standard of review governs section
       13-110 determinations. They suggest that there is authority for both the manifest-weight
       standard and the clearly-erroneous standard (but maintain that they prevail under either
       standard). As authority for the clearly-erroneous standard, the Hochs cite Dotson v. Former

               6
                The requirement of possession is not expressed in the text of section 13-110, but rather is
       a judicial gloss. See infra ¶ 40.
               7
                The Hochs’ suggestion, in their motion to clarify, that the trial court previously resolved
       the issue, presumably at summary judgment, is difficult to reconcile with their presentation at trial
       of evidence and argument on the requisites of section 13-110.

                                                  -10-
       Shareholders of Abraham Lincoln Land & Cattle Co., 332 Ill. App. 3d 846 (2002), where the
       First District of the Appellate Court discussed what standard of proof and what standard of
       review govern determinations under section 13-110. The court in Dotson had conflicting
       suggestions from the parties as to the standard of review. The plaintiff suggested review for
       abuse of discretion, while the defendants suggested that the proper standard was whether the
       trial court’s judgment was clearly erroneous. Id. at 854-55. Attempting to resolve the issue,
       the court said:
                 “We failed to locate any case affirmatively stating the standard of review in cases
            brought pursuant to section 13-110 of the Limitations Act. In addition to the cases cited
            by defendants, we find persuasive the similarity between adverse possession cases (see
            735 ILCS 5/13-101 (West 1996)) and those brought under section 13-110. In adverse
            possession cases, all presumptions are made in favor of the record titleholder, and
            overcoming the presumption requires strict proof of the element[s], which may not be
            made out by inference or implication. [Citation.] The burden of proof upon an adverse
            possessor requires each element be proved by clear and unequivocal evidence. [Citation.]
            Since our supreme court has not explained ‘clear and unequivocal proof,’ courts have
            applied the clear and convincing burden of proof in adverse possession cases. [Citation.]
                 We conclude this is the appropriate standard in claims brought under section 13-110
            of the Limitations Act as well. Many early cases addressing predecessor sections to
            section 13-110 indicate all presumptions should be made in favor of the holder of legal
            title, and, as against him, no presumptions should be made in favor of the holder of mere
            color of title. [Citations.]” Id. at 855.
       The court concluded that determinations under section 13-110 should be reviewed for
       whether they are clearly erroneous. Id.
¶ 38        We agree with the Dotson court that, given the similarity between the inquiries under
       sections 13-101 and 13-110, the clear-and-convincing standard is the proper standard of
       proof under section 13-110. As further support for Dotson’s conclusion, we note McCauley
       v. Mahon, 174 Ill. 384, 386 (1898), a case brought under a predecessor of section 13-110,
       where the supreme court commented: “It is well settled by the decisions of this court that,
       as the payment of taxes under color of title operates to defeat the paramount and all other
       titles when relied on, the proof must be clear and convincing.” Clear-and-convincing
       evidence is “the quantum of proof that leaves no reasonable doubt in the mind of the fact
       finder as to the truth of the proposition in question.” Bazydlo v. Volant, 164 Ill. 2d 207, 213
       (1995). “Although stated in terms of reasonable doubt, courts consider clear and convincing
       evidence to be more than a preponderance while not quite approaching the degree of proof
       necessary to convict a person of a criminal offense.” Id.
¶ 39        We agree with Dotson as to the standard of proof, but not as to the standard of review.
       Dotson cited no direct authority that section 13-101 determinations are subject to clearly-
       erroneous review, but, relying on an administrative review case, seemed convinced that the
       standard was appropriate because (as the court opined) section 13-101 issues present mixed
       questions of law and fact. See Dotson, 332 Ill. App. 3d at 854-55 (citing AFM Messenger



                                                -11-
       Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 391 (2001)).8 Dotson
       overlooked that it is well established in the case law that determinations under section 13-101
       are reviewed for whether they are against the manifest weight of the evidence. See, e.g.,
       Joiner, 85 Ill. 2d at 79 (determining that the trial court’s findings were “not against the
       manifest weight of the evidence”); Duncan v. Abell, 340 Ill. 613, 616 (1930) (question on
       appeal was “whether [the trial court’s finding] is manifestly against the weight of the
       evidence”); Estate of Welliver v. Alberts, 278 Ill. App. 3d 1028, 1036 (1996) (“On review,
       a court will not disturb the findings of a trial court as to the proof of [the elements of adverse
       possession] unless the findings are against the manifest weight of the evidence.”). Following
       this case law, we disagree with Dotson and hold that the reviewing court must judge section
       13-110 determinations, like section 13-101 determinations, under the manifest-weight
       standard. “A judgment is against the manifest weight of the evidence only when an opposite
       conclusion is apparent or when findings appear to be unreasonable, arbitrary, or not based
       on the evidence.” Lawlor v. North American Corp. of Illinois, 2012 IL 112530, ¶ 70.
¶ 40        The Hochs note that, for the seven years preceding trial in this matter, either they or their
       predecessors in interest as to parcel 2 paid the taxes on parcel 4. Regardless, their claim
       under section 13-110 fails. It is undisputed that the Schmidts have fenced off parcel 4 from
       neighbors’ parcels since the late 1980s and are currently raising cattle on the land. The
       Schmidts note “a long-standing judicial construction” of section 13-110 “requiring a person
       seeking to perfect title under section 13-110 [to] also take possession of the property”
       (Dotson, 332 Ill. App. 3d at 854). Dotson cited Slatin’s Properties, Inc. v. Hassler, 53 Ill. 2d
       325, 328 (1972) (“Numerous decisions of this court have construed [section 13-110] as
       requiring that the person having color of title made in good faith and thereafter paying the
       legally assessed taxes for seven successive years must also take possession of the property.”).
       The Schmidts note that the Hochs have never taken possession of parcel 4. The Hochs
       respond that they effectively took possession of parcel 4 by piling asphalt shavings near the
       fence, “as anything more would have required the Hochs’ [sic] to forcibly remove the
       Schmidts’ fencing.” The reason, however, that possession of parcel 4 was not practicable for
       the Hochs was that the land was not “vacant and unoccupied” as section 13-110 requires. A
       fence serves as notice of actual occupancy. Jones v. Unknown Heirs or Legatees of Fox, 313
       Ill. App. 3d 249, 257 (2000) (fence erected by the defendants raised question whether the
       land was “vacant and unoccupied” under section 13-110; therefore, the defendants
       established the existence of a meritorious defense to the plaintiff’s section 13-110 claim, and
       hence the default judgment entered against the defendants was vacated (citing Chicago Title
       & Trust Co. v. Darley, 363 Ill. 197, 201-02 (1936) (enclosing property by fence can
       constitute an act of dominion over the property so as to establish adverse possession))). The
       Hochs failed to prove by clear and convincing evidence a claim to parcel 4 under section 13-


               8
                The supreme court has remarked that it has “cited the clearly erroneous standard of review
       only in cases governed by the Administrative Review Law [(735 ILCS 5/3-101 et seq. (West
       2010))]” and has “limited the application of that standard to reviewing administrative decisions on
       mixed questions of fact and law.” Samour, Inc. v. Board of Election Commissioners, 224 Ill. 2d 530,
       542 (2007).

                                                  -12-
       110. The trial court’s judgment is against the manifest weight of the evidence.
¶ 41        Next, we determine if the Hochs proved a superior claim to parcel 4 through the chain
       of title. An action to quiet title in property is an equitable proceeding in which a party seeks
       to remove a cloud on his title to the property.9 Gambino v. Boulevard Mortgage Corp., 398
       Ill. App. 3d 21, 52 (2009). “A cloud on title is the semblance of title, either legal or equitable,
       appearing in some legal form but which is, in fact, unfounded or which it would be
       inequitable to enforce.” Id. To prevail in an action to quiet title, the plaintiff must actually
       have title, though it need not be perfect. Id. The plaintiff must recover on the strength of his
       own title rather than on defects in the defendant’s title. Diaz v. Home Federal Savings &
       Loan Ass’n of Elgin, 337 Ill. App. 3d 722, 726 (2002).
¶ 42        Our review requires us to construe a series of deeds. The parties do not dispute that these
       deeds represent the complete chain of title for the parcels in question dating back to 1938.
       Where a deed is ambiguous, extrinsic evidence is admissible to ascertain the intent of the
       grantor and grantee. Id. at 725. Whether an ambiguity exists is a question of law, which we
       review de novo. Id. There is no indication that the trial court found any ambiguity in the
       deeds. At trial, there was ample evidence apart from the deeds, but none of it was directed
       toward clarifying any of them. We ourselves find none of the deeds to be ambiguous.
       Therefore, our review of what interests passed under the deeds themselves is de novo.
¶ 43        From our review of the deeds, the Kulises were the first to subdivide the Boehme
       property into parcels 2 and 3, and there is no dispute that the Hochs and the Schmidts are in
       the respective lines of succession of those separate parcels. From the Kulises, the Boehme
       property can be traced back through the Sarabyns to the Kotiws, who received the property
       from Lillian Boehme. The September 25, 1954, warranty deed to the Kotiws conveys all of
       the Boehme property “excepting and reserving therefrom the East 20 and the North 20 feet
       thereof to be used as a private road.” This language excepts all of parcels 4, 5, 6, 7, 8, and
       9 (which at the time were not distinguished from each other) from the September 1954
       conveyance. Notably, the Hochs admit that Lillian “retained the twenty-foot strip of land.”
       Parcels 4 through 9, we conclude, remained with Lillian. Moreover, there is no evidence in
       the record of any conveyance by Lillian or her heirs until the December 2006 quitclaim deeds
       conveying parcels 4, 5, and 9 to the Schmidts. Since ownership of parcels 4 through 9
       remained with Lillian and her heirs, neither the Hochs nor the Schmidts could have received
       interests in those parcels by virtue of the chains of title stemming from the Kulises. The


                9
                 It is questionable whether this action is properly an action to quiet title. See Lakeview Trust
       & Savings Bank v. Estrada, 134 Ill. App. 3d 792, 812 (1985) (“Where the property is not vacant and
       is not in the possession of the party seeking to remove the cloud from his title, the proper remedy
       is not an action for quiet title but rather an action in ejectment.” (citing McGookey v. Winter, 381
       Ill. 516, 526 (1943) (“It is well established that in chancery actions where the primary purpose of
       the litigation is to quiet the title in the plaintiff, there must be allegation and proof that such plaintiff
       was in possession when the suit was started, unless it be averred and proved that the premises were
       vacant or unoccupied.”))). Parcel 4 is neither in the Hochs’ possession nor vacant, but rather is
       occupied by the Schmidts, who have fenced it off from neighbors’ parcels. We note, however, that
       the character of this action has not been questioned by the parties or the trial court.

                                                      -13-
       Blacks, the immediate source of the Hochs’ claim of title to parcel 4, had no interest in that
       parcel to convey. Rather, the Schmidts obtained ownership of parcel 4 through quitclaim
       deeds from Lillian’s heirs.10
¶ 44        The trial court appears to have believed that the first trustee’s deed obtained by the Hochs
       in August 2003 encompassed parcel 4. The trial court read parcel A as initially including
       parcels 2 and 4, but then excepting parcel 4, which (the court thought) was conveyed
       separately as parcel B. The legal description of parcel A, however, does not include parcel
       4, and neither does that of parcel B. Thus, parcel 4 does not fall within the legal descriptions
       in the first trustee’s deed from August 2003. Even Joe Hoch conceded this at trial, and
       testified that the omission of parcel 4 prompted him to obtain a second deed from the trust.
       The trial court erred.
¶ 45        The Hochs, however, assert that “Lillian Boehme intended to abandon the strip of
       property.” The only legal authority they cite for this assertion is Diaz, where the plaintiff, the
       owner of a restaurant, sued a bank to quiet title to a strip of land near both the bank and the
       restaurant. Both parties ultimately traced their claims of title to a single grantor, Erastus
       Tefft, who made conveyances to the parties’ respective predecessors in interest. The bank’s
       immediate predecessor in interest was a railroad, which had placed tracks on the strip of land.
       Construing the relevant deeds, we determined that the plaintiff received the property in fee
       simple while the railroad had at best an easement in the property. Diaz, 337 Ill. App. 3d at
       729-31. We next determined that, through the following three actions, the railroad
       manifested an intent to abandon the easement: (1) ceasing operations along the tracks in late
       1997 or early 1998; (2) moving the tracks from the easement in the middle of 1998; and (3)
       attempting to convey part of the easement to the bank in March 1999. Id. at 731-32. The
       bank, claiming that this was insufficient evidence of an intent to abandon, cited Department
       of Conservation ex rel. v. Fairless, 273 Ill. App. 3d 705 (1995). We did not discuss the facts
       of Fairless other than to note that the case was distinguishable because the right-of-way was
       held by the railroad in fee simple rather than as an easement. Diaz, 337 Ill. App. 3d at 732
       (citing Fairless, 273 Ill. App. 3d at 716). Notably, Fairless itself distinguished another case,
       Schnabel v. County of Du Page, 101 Ill. App. 3d 553 (1981), on the ground that the latter
       involved a railroad right-of-way held as an easement, not in fee simple. See Fairless, 273 Ill.
       App. 3d at 716. Here, the Hochs do not dispute that Lillian Boehme retained in the
       September 1954 conveyance a fee simple interest, not an easement, in the north and east
       strips that included parcel 4. Diaz expressly denies that it is addressing abandonment of a fee
       simple interest. The Hochs, therefore, have cited no pertinent authority.
¶ 46        We note that Fairless did assume, arguendo, that the principles governing abandonment
       of easements could apply to fee simple interests, and the court proceeded to find no
       abandonment in any case. See id. at 716-17. The court noted that “ ‘mere nonuse for a fixed
       period is not of itself sufficient to establish an abandonment.’ ” Id. at 716 (quoting Schnabel,
       101 Ill. App. 3d at 558). The court held that the railroad, simply by ceasing to run trains on


               10
                 Counsel for the Hochs conceded at oral argument that, based strictly on the deeds, i.e.,
       apart from the Hochs’ “adverse possession activity,” the Schmidts would have “superior title.”

                                                 -14-
       the property and eventually removing the tracks, did not signify an intent to abandon the
       property. Id. Assuming, like the court in Fairless, that the principles of abandonment of
       easements apply here, we note that the Hochs do not even rely on cessation of use or
       dismantlement of the means of use. Rather, they rely solely on the fact that Lillian Boehme
       never constructed the private road referenced in the September 1954 deed to the Kotiws.
       This, standing alone, does not persuade us that Lillian Boehme intended to abandon her fee
       simple interest in the north strip. See id. at 715 (“ ‘Abandonment occurs *** when nonuse
       is accompanied by acts which manifest an intention to abandon and which destroy either the
       object for which the easement was established or the means of its enjoyment.’ ” (Emphasis
       omitted.) (quoting Schnabel, 101 Ill. App. 3d at 558)).
¶ 47       The Hochs further contend that “a quiet title proceeding is equitable in nature,” and that
       “[i]t would be inequitable to allow the Schmidts, who failed on their repeated direct attempts
       to acquire the property, to do so indirectly by virtue of quit claim deed acquired after they
       lost their direct claim on summary judgment.” We do not know what the Hochs mean by
       “repeated direct attempts to acquire the property.” The Hochs were the ones who initiated
       this lawsuit. Following summary judgment in their favor (on what precise issue(s), however,
       we do not know), the Schmidts moved to file a counterclaim based on quitclaim deeds
       obtained from the heirs of Lillian Boehme. The Hochs do not contend that the Schmidts
       should not have been allowed, under the rules of civil practice, to file their counterclaim. Nor
       do we see any significance in the fact that the Hochs acquired their deed to parcel 4 before
       the Schmidts obtained theirs. There is no inequity in holding that the Hochs have failed to
       prove superior title. The Hochs need title in order to quiet title (see Gambino, 398 Ill. App.
       3d at 52), and, as we have concluded, they received no interest in parcel 4 from the Blacks.
¶ 48       As the Hochs failed to prove a claim to parcel 4 under section 13-110, and also failed to
       demonstrate that they received an interest in parcel 4 through the chain of title, we hold that
       the trial court erred in quieting title in favor of the Hochs. As the Schmidts demonstrated
       superior title, the court should have quieted title in their favor.

¶ 49                                    CONCLUSION
¶ 50        For the foregoing reasons, we reverse the judgment of the circuit court of McHenry
       County and remand for entry of judgment for the Schmidts on their counterclaim to quiet
       title.

¶ 51      Reversed and remanded with directions.




                                                -15-